Judgment unanimously affirmed. Memorandum: At the time of his arraignment, defendant was furnished with a copy of the eavesdropping warrant and the accompanying application under which the interception was *891approved (see, CPL 700.70; People v Schulz, 67 NY2d 144). Consequently, the People complied with the notice requirements of CPL 700.70.
Further, the People demonstrated that the sealing requirements of CPL article 700 were met (cf., People v Nicoletti, 34 NY2d 249) and the minimization procedures that were established and followed were appropriate (see, People v Floyd, 41 NY2d 245). We find that the sentence imposed was not harsh and excessive. (Appeal from judgment of Ontario County Court, Henry, Jr., J.—criminal possession of controlled substance, second degree.) Present—Dillon, P. J., Denman, Pine, Lawton and Davis, JJ.